Citation Nr: 1142468	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a urinary tract disorder, to include a disorder manifested by urinary frequency due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) or a disorder manifested by fatigue and weakness, including as due to an undiagnosed illness.

3.  Entitlement to service connection for asthma.

4.  Entitlement to a total rating by reason of individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991 and on active duty for training from February to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's claims for service connection for asthma, a disorder manifested by fatigue and weakness, and a urinary disorder were previously considered and denied in a May 1998 rating decision.  As such, the issues have been adjudicated below as whether new and material evidence has been submitted to reopen these claims.  However, the evidence associated with the claims file since the issuance of the May 1998 rating decision includes the Veteran's service treatment records (STRs).  Such records were unavailable at the time the claims were originally denied in 1998.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, as the newly associated STRs include examination reports, dental records, and treatment records relevant to the asthma, fatigue and weakness, and urinary disorders claims, the Board has recharacterized those issues on appeal as entitlement to service connection.

The issues of service connection for asthma and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's urinary frequency is shown to be related to age and prostatitis, and not to an event, injury, or disease in service.

3.  The Veteran is not shown to have chronic fatigue syndrome; his fatigue and weakness have been attributed to known a clinical diagnosis (atypical migraine headaches) which was not manifested in service and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome or a disability manifested by fatigue/weakness, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.88a (2011).
2.  Service connection for a disability manifested by urinary frequency, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

A February 2007 letter provided the requisite notice.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Even though the claims have been recharacterized as claims for service connection claim, the February 2007 letter provided him with proper notice of what evidence is necessary to substantiate a service connection claim and what elements of such a claim had previously been found to be insufficient.  Accordingly, the Board finds that the fact that the Veteran also received information regarding new and material evidence was harmless error.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's STRs has been completed and the record contains VA and private treatment records.  The Veteran has provided numerous written statements as well as several statements from friends and information printed from the Internet regarding illnesses which have developed in servicemen and women who have returned from service in Southwest Asia.  The Veteran also provided testimony during his September 2009 hearing before the undersigned.

VA examinations in connection with these claims were performed in 2008, 2009, and 2010.  Taken together, these examinations are adequate for adjudication purposes as the examiners had the claims files for review, obtained a reported history from the Veteran, and conducted a thorough examination.  In addition, the May 2009 examiner followed Gulf War claims guidelines; addressed the 2008 opinions of VA examiners in reaching his/her conclusions; and provided rationales for his/her conclusions.  The 2010 VA examiner provided medical opinions as to urinary frequency and chronic fatigue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  It is not prejudicial to the appellant for the Board to proceed with appellate review.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The veteran served in the Southwest Asia Theater of operations during the Gulf War.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache, joint pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)- (3).

For VA purposes, the diagnosis of chronic fatigue symptoms requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Disorder manifested by fatigue/weakness

The Veteran has complained of fatigue/weakness.  STRs from the Veteran's period of service in 1990 and 1991 include:  An April 1991 record wherein the Veteran denies fatigue.  VA treatment records dated since 1999 which show occasional complaints of fatigue and weakness.  A June 2009 VA record listing the Veteran's problems noted a diagnosis of chronic fatigue syndrome.  

During the May 2010 VA examination, the Veteran reported that his fatigue began in 1990 or 1991.  After a thorough examination, the examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  

Regarding the Veteran's claim on a direct basis and on a presumptive basis pursuant to 38 C.F.R. § 3.317, the preponderance of the medical evidence of record shows that the Veteran has never been diagnosed with CFS that produces debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and manifests at least 6 of the following: low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychologic symptoms, or sleep disturbance as required by 38 C.F.R. § 4.88a.  In particular, the 2010 VA examiner concluded that the Veteran's daily activity was not reduced by his complaints of fatigue.  The examiner stated that the Veteran's activities "are not restricted due to subjective report of chronic fatigue syndrome."  He noted that in addition to part-time employment, the Veteran had a daily routine of calisthenics, running, working in his yard, burning trash and recreating in his boat.  In addition, the Veteran denied low grade fever, nonexudative pharyngitis, and sleep disturbance.  On examination, the examiner did not find any evidence of low grade fever; nonexudative pharyngitis; or palpable or tender cervical or axillary lymph nodes.  

The single June 2009 VA treatment record which listed a diagnosis of CFS is less probative and persuasive than the 2010 examination report as it did not address whether the Veteran has CFS for VA purposes as required by 38 C.F.R. § 4.88a.  The May 2010 VA examination report specifically found that the Veteran did not have the symptoms required for a diagnosis of CFS for VA purposes under 38 C.F.R. § 4.88a (and did not have CFS).

The Veteran's service connection claim for CFS cannot be granted if there is no present CFS disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  There must be a current disability at some time during the appeal resulting from that condition or injury in order for service connection to be granted.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding whether any underlying symptoms, such as fatigue, could be service-connected as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis pursuant to 38 C.F.R. § 3.317, the 2008 VA examiner opined that the fatigue is most likely due to the Veteran's headache disorder which is characterized in pertinent part by fatigue.  The September 2008 VA examiner opined that these symptoms "are more likely than not the diagnosis of an atypical migraine headache."  He also noted that the Veteran reported that he had fatigue and weakness "in connection with when he does have a headache."  As these records show that fatigue/weakness has been attributed to a diagnosed disability, atypical migraine headaches, they cannot be service-connected as being due to an undiagnosed illness.  

Thus, the competent medical and lay evidence of record shows that the Veteran does not have any qualifying chronic disability with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317.  Therefore, service connection for underlying symptoms of a claimed CFS disability due to an undiagnosed illness is not warranted.  See Id.

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as being tired.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether he has a currently diagnosed CFS disability within the meaning of 38 C.F.R. § 4.88a as  the issue involves a highly complex medical question concerning an internal physical process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno, supra.  38 C.F.R. § 3.317 requires that a claimed symptom manifest objective indications that are perceptible to an examining physician, which, regardless of the Veteran's competency to report observable symptoms, was not found by the examining physician in the present case.

Service connection is not available for symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  The fatigue the Veteran reports is not a disability in and of itself.  Id.  Because the symptom of fatigue does not constitute an independent disability, service connection for it cannot be granted on any basis to include as secondary to another, service-connected, disability.  38 C.F.R. § 3.310; see also 38 C.F.R. § 3.303.

Hence, as a preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for CFS or a disorder manifested by fatigue/weakness must be denied.

B. Disorder Manifested by Urinary Frequency

The Veteran contends that he has a chronic disorder manifested by urinary frequency.  The Board has reviewed all of the evidence of record, to include the service, VA, and private treatment records and the VA examination reports.  The preponderance of most probative evidence is against a finding that the claimant currently has, or has had at any time since he filed his claim, a chronic disability manifested by abnormal urinary frequency that is due to service.

The Veteran's STRs show that in June 1987, November 1990, April and May 1991 he responded "no" to questions regarding urinary problems including frequent or painful urination.  There were no complaints of urinary symptomatology or diagnoses of a urinary disorder during service.  The genitourinary system was normal on the service examination dated in November 1990.  A June 1995 VA inpatient treatment record notes that the Veteran complained of nocturia which was "felt to be due to mild prostatitis" following a urology consultation which noted an enlarged prostate.  Medication was prescribed.  A postservice VA pharmacology record dated in December 2009 reflects that the Veteran had medication prescribed for urinary problems.

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Urinary disorders are not disorders for which lay witnesses are competent to identify the medical disability as they involve complex, internal physiological processes.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements and testimony.  

With respect to continuity of symptomatology, the Veteran reported to the May 2010 VA examiner that he had urinary frequency in service.  To the extent he is arguing continuity of symptomatology, even assuming that urinary frequency is, in and of itself, a disorder, as opposed to a symptom, his statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reported history of urinary frequency in service is inconsistent with the other evidence of record, namely, numerous STRs which indicate that the Veteran specifically denied problems with urinary frequency. 

His in-service reports repeatedly denying urinary frequency symptoms are more contemporaneous to service so they are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

With respect to his argument that his current urinary frequency problems are related to service, while the appellant can attest to factual matters to which he has first-hand knowledge, e.g., the frequency of his urination, he is not competent to state that he has a urinary disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of any urinary disorder.  Even if the Veteran was competent to offer a medical opinion, urinary frequency in and of itself is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Moreover, even if urinary frequency was considered a disorder, the preponderance of the probative evidence shows that it is age-related and connected to nonservice-connected benign prostatic hypertrophy (BPH) diagnosed in 2003, many years after service.  Thus, there is no competent evidence linking a urinary disorder with the Veteran's active duty service, and the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a urinary tract disorder, to include a chronic disorder manifested by urinary frequency, is denied.

Service connection for chronic fatigue syndrome, or a chronic disorder manifested by fatigue and weakness, is denied.


REMAND

Pursuant to the Board's March 2010 remand, a VA medical opinion was obtained in May 2010.  The 2009 remand requested that an examiner provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or better probability) that any current asthma/breathing disorder is related to the Veteran's service.  The remand noted that a June 1994 Gulf War examination diagnosed asthma; an August 1995 VA examination diagnosed questionable bronchial asthma; and a February 1999 VA treatment record gave an impression of asthma "essentially in remission."  

The May 2010 examination report noted "[n]o diagnosis" with respect to asthma and also noted negative PFTs and X-rays, but did not specifically address whether asthma or a breathing disorder that was related to the Veteran's service existed at any time during the pendency of the appeal.

Because actions ordered in the Board's March 2010 Remand were not completed, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Substantial compliance with the Board's remand instructions is not a discretionary matter.

Regarding the Veteran's claim seeking TDIU, that matter is inextricably intertwined with the appeal seeking service connection for asthma; hence, consideration of the TDIU matter must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the complete clinical records of any VA treatment records the Veteran has received for his breathing complaints from VA, including in the VA Montana Healthcare System since March 2010.

2.  The claims folders should be returned to the health care provider who examined the Veteran in May 2010 to provide an opinion as to the etiology of any breathing disorder, including asthma, diagnosed at any time since this claim was initiated.  If the May 2010 health care provider is unavailable, an opinion should be obtained from another provider.  The Veteran's claims file must be reviewed by the provider in conjunction with the preparation of the supplemental opinion.  After review of the record, including the Veteran's STRs and post-service treatment records and VA examination reports, the provider should state:

(i) Whether the Veteran has had asthma or other diagnosed respiratory disorder at any time during the pendency of the instant claim/appeal, and, if so,

(ii) 	Is it at least as likely as not that the asthma (or other diagnosed respiratory disorder) had its onset in service?

All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record (as indicated).  In particular, if the provider finds that the requested medical opinion cannot be made without resort to speculation, the provider must clearly explain the medical reasons for that conclusion.

3.  Thereafter, readjudicate the Veteran's claims remaining on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


